DETAILED ACTION
The instant Office Action supersedes Non-Final Rejection (12/08/2020).

Status of Claims
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-13 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/30/2020 has been entered.

Response to Arguments
Applicant’s argument has been fully considered but it is moot in light of a new ground of rejection.  See discussion below.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moctezuma de la Barrera et al. (US 20050020909 Al, January 27, 2005) (hereinafter “Moctezuma”) in view of Haider et al. (US 20080009697 Al, January 10, 2008) (hereinafter “Haider”) and S. Spors et al. (“A multi-sensor object localization system”, Proceedings of the Vision Modeling and Visualization Conference, 2001) (hereinafter “Spors”).
Regarding claims 1, 12, and 13, Moctezuma teaches a surgical instrument (e.g., 102, Figs. 1, 2) for use with an associated tracking camera system (e.g., 500, Fig. 16) determining and tracking a position of the surgical instrument, the instrument comprising a portable integrated navigation system (comprising 120, Figs. 1, 2) that is in operative communication with the associated tracking camera system 510, Fig. 16) and comprises: a processor processing position data received from the associated tracking camera system (2), and processing the tracking data received from the inertial sensor system, wherein the position 
Moctezuma does not expressly teach an inertial sensor system generating tracking data.  However, Moctezuma teaches that “[i]n recent years, there has been increased use by surgeons of computer assisted surgical navigation devices to assist them in guiding a surgical instrument relative to a
patient's anatomy .... In addition to optical based systems, there are magnetic based systems that use magnets and magnetic sensors, inertial based systems that use the earth's gravitational pull …” See [0002].   Haider teaches an inertial sensor system generating tracking data.  See, e.g., [0096].  Spors teaches a multi-sensor object localization system based on Kalman filters.  See, e.g., Sections 1-2.3 and Fig. 1.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Haider and Spors with the teachings of Moctezuma such that the processor of the portable integrated navigation system is operable to determine a 3D localization of the surgical instrument relative to the at least one of the image-guided and/ or the navigation-assisted procedure based on a one of the position data or the tracking data, and based on using the other one of the position data or the tracking data as data supplemental or redundant to the one of the position data or the tracking data (as recited in claims 1, 12, and 13) in order to more accurately track the surgical instrument.
Regarding claims 2-5, 7-8, and 11, Moctezuma teaches the surgical instrument according to claim 1, further comprising: one or more markers (e.g., 126, Figs. 1, 2) held in a fixed position relative to the surgical instrument, the one or more markers being operable to provide a target to the associated tracking camera system for the associated tracking camera system determining and tracking the position of the surgical instrument (as recited in claim 2); further comprising: an adaptor operable to selectively attach the portable integrated navigation system with the surgical instrument, wherein the one or more markers (e.g., 126, Figs. 1, 2) are held in the fixed position relative to the surgical instrument when the portable integrated navigation system is selectively attached (e.g., [0039]) with the surgical instrument via the adaptor (as recited in claim 3); wherein the one or more markers comprise an exterior outline of the display device (as recited in claim 4); further comprising an adaptor operable to selectively attach the portable integrated navigation system with the surgical instrument, wherein the one or more markers are rigidly attached with the adaptor (via the body of the display and tracking device 120, Figs. 1, 2) (as recited in claim 5); wherein the display device comprises one or more indicators (e.g., 134, Figs. 1, 2) which can be highlighted (as recited in claim 7); wherein the one or more indicators (e.g., 134, Figs. 1, 2) which can be highlighted comprise one or more symbols or characters (construed as being symbolic of or being ascribed a certain significance or meaning) which can be illuminated or back-lit (“Also the status light can be programmed to indicate the other changes in status such as by flashing a pre-designated number of times when a certain function is performed or requested.” See [0036]) (as recited in claim 8); further comprising: a sterile drape and/or shell member selectively covering the portable integrated navigation system (as recited in claim 11).  See, e.g., [0041].
	Regarding claims 6 and 10, Moctezuma teaches the surgical instrument according to claim 1, except wherein the surgical instrument comprises functional and/or tip portion; and the adaptor comprises a mounting portion configured to selectively receive the portable integrated navigation system and hold the portable integrated navigation system in a predefined fixed position relative to the functional and/or tip portion of the surgical instrument.  Haider teaches a calibration receptacle which comprises a counter piece for an object to be aligned with the instrument. See, e.g., [0113]-[0017] and Fig. 14.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Haider with the apparatus taught by Moctezuma such that  wherein the surgical instrument comprises functional and/or tip portion; and the adaptor comprises a mounting portion configured to selectively receive the portable integrated navigation system and hold the portable integrated navigation system in a predefined fixed position relative to the functional and/or tip portion of the surgical instrument (as recited in claim 6); wherein the surgical instrument comprises functional and/or tip portion; and the functional and/or tip portion of the surgical instrument comprises a calibration receptacle which comprises a counter piece for an associated object to be aligned with the surgical instrument (as recited in claim 10) in order to more accurately calibrate and recognize the surgical instrument.
Regarding claim 9, Moctezuma teaches surgical instrument according to claim 2, except wherein the functional and/or tip portion of the surgical instrument comprises a fastening portion for fixing the instrument to an associated workpiece.  However, Moctezuma teaches that “[w]hile the tracking unit and display 120 is particularly useful for power surgical tools such as drills, saws, and the like, and non-power hand tools or instruments such as biopsy needles, as disclosed herein, it can be used with a wide variety of other surgical tools and instruments, both powered and non-powered, such as, screw drivers, reamers, pointers, aspirators and the like where the surgeon will benefit from a display placed directly on the tool so that the surgeon can maximize the benefits of the surgical navigation system 500 while using the tool without having to look away from the surgical site.” See [0057]. See also [0056] (describing fastening
tracking instrument to bone). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify/use the apparatus taught by Moctezuma such that 
the surgical instrument comprises functional and/or tip portion; and the functional and/or tip portion of the surgical instrument comprises a fastening portion for fixing the instrument to an associated workpiece in order to maximize the benefits of the surgical navigation system.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of  US 10368851 B2, claims 1-21 of US 9730680 B2, and claims 1-28 of US 8734432 B2.  Although the language of the claims at issue are not identical, the claims are not patentably distinct from each other because they are directed to the same invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LUAN/Primary Examiner, Art Unit 3792